IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Alicia Hunter,                                :
                      Petitioner              :
                                              :
                v.                            :
                                              :
Unemployment Compensation                     :
Board of Review,                              :   No. 177 C.D. 2015
                 Respondent                   :   Submitted: August 21, 2015

BEFORE:         HONORABLE BERNARD L. McGINLEY, Judge
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McGINLEY                                 FILED: October 16, 2015
                Alicia M. Hunter (Claimant) challenges the order of the
Unemployment Compensation Board of Review (Board) that affirmed the referee’s
denial of benefits under Section 402(e) of the Unemployment Compensation Law
(Law).1


                The facts, as initially found by the referee and confirmed by the
Board, are as follows:

                1. The claimant was last employed as an Assistant Office
                Manager by Salisbury Behavioral Health from January
                2006 through September 30, 2014 at the final rate of pay
                of $21.40 per hour.

                2. This employer has a policy which states that the
                falsification of records, including but not limited to,

       1
                Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43
P.S. §802(e).
            timesheets, billing, records for individuals receiving
            services, or personnel/employment records will result in
            disciplinary up to and including [termination] of
            employment.

            3. The claimant was, or should have been, aware of the
            aforesaid employer policy.

            4. The claimant was in charge of the employer’s petty
            cash.

            5. After a routine audit of the petty cash, the employer
            discovered discrepancies.

            6.    When questioned by the employer about the
            discrepancies, the claimant admitted to the employer that
            for approximately 1 year the claimant had falsified
            documentation related to petty cash.

            7. As a result, on September 30, 2014 the claimant was
            discharged.
Referee’s Decision, December 5, 2014, (Decision), Findings of Fact Nos. 1-7 at 1-
2.


            The referee determined:

            Competent evidence presented at the Referee’s hearing
            indicates that the claimant was discharged for violating a
            known and reasonable employer policy after the claimant
            admitted to the employer that for an extended period of
            time the claimant falsified documentation relating to the
            petty cash that the claimant was placed in charge of.

            At the referee’s hearing the claimant offered no adequate
            justification for violating such an important employer
            policy by falsifying documentation relating to the
            employer’s finances. That being the case, the Referee is
            constrained to decide that the evidence of record
            indicates that the claimant committed willful misconduct,



                                        2
              thereby rendering herself ineligible for benefits in
              accordance with Section 402(e) of the Law.
Decision at 2.


              The Board affirmed:

              The Board adds a finding of fact that the claimant was
              discharged for falsifying documents. Even though the
              employer did not attend the hearing, the claimant
              admitted that she was discharged for falsifying
              documents, that she had falsified petty cash
              documentation for approximately a year, and that she
              knew that what she was doing was wrong. The
              claimant’s testimony also corroborated the employer’s
              unobjected to documentation in the record. The Board
              finds that the claimant disregarded the standards of
              behavior which the employer has a right to expect of an
              employee and violated the employer’s policy. Further,
              the Board finds that the claimant did not establish good
              cause for her conduct.
Board Opinion, January 29, 2015, at 1.


              Claimant contends that the Board erred when it determined she was
ineligible for benefits.2


              Whether a Claimant’s conduct rises to the level of willful misconduct
is a question of law subject to this Court’s review. Lee Hospital v. Unemployment
Compensation Board of Review, 589 A.2d 297 (Pa. Cmwlth. 1991).                       Willful
misconduct is defined as conduct that represents a wanton and willful disregard of

       2
               This Court’s review in an unemployment compensation case is limited to a
determination of whether constitutional rights were violated, errors of law were committed, or
findings of fact were not supported by substantial evidence. Lee Hospital v. Unemployment
Compensation Board of Review, 637 A.2d 695 (Pa. Cmwlth. 1994).



                                              3
an employer’s interest, deliberate violation of rules, disregard of standards of
behavior which an employer can rightfully expect from the employee, or
negligence which manifests culpability, wrongful intent, evil design, or intentional
and substantial disregard for the employer’s interest or employee’s duties and
obligations.    Frick v. Unemployment Compensation Board of Review, 375 A.2d
879 (Pa. Cmwlth. 1977).         The employer bears the burden of proving that it
discharged an employee for willful misconduct.                City of Beaver Falls v.
Unemployment Compensation Board of Review, 441 A.2d 510 (Pa. Cmwlth.
1982). The employer bears the burden of proving the existence of the work rule
and its violation. Once the employer establishes that, the burden then shifts to the
Claimant to prove that the violation was for good cause. Peak v. Unemployment
Compensation Board of Review, 501 A.2d 1383 (Pa. 1985).


               Here, Claimant indicated on her Internet Initial Claims form that she
was discharged for violating Policy 514 Employee Conduct and that she was aware
of the policy.     Salisbury Behavioral Health (Employer) submitted Policy 514
Employee Conduct and Discipline which states that the falsification of records was
an example of unacceptable conduct which could result in termination. At the
hearing before the referee, Claimant admitted that she was discharged for
“falsifying documentation” and admitted that she did falsify documentation. Notes
of Testimony, November 20, 2014, (N.T.) at 3. When the referee questioned 3 why
Claimant falsified documents, she responded, “I didn’t know how to let them know
that something was wrong and I just continued to work and do my job and I just

       3
               Employer did not allege that Claimant took the money that was missing from the
petty cash account.



                                             4
didn’t know how to let them know that it was wrong.” N.T. at 3. Claimant
explained that she falsified the petty cash documentation.                          N.T. at 3.
Approximately $300 was missing from petty cash. N.T. at 4. Claimant admitted
that she should have discussed the problem with the office manager. N.T. at 5.
Claimant further admitted that she was wrong and committed a “serious violation.”
N.T. at 5. Claimant admitted that she was aware of Employer’s policy and violated
it. Further, Claimant failed to provide good cause for her actions.


               Although Employer did not appear at the hearing, a claimant’s own
testimony may serve to meet Employer’s burden either alone or by corroborating
unobjected to hearsay4 evidence from the employer.                             DiGiovanni v.
Unemployment Compensation Board of Review, 404 A.2d 449 (Pa. Cmwlth.
1979).


               In addition, this Court has found that “deliberate falsification of
records constitutes a conscious disregard of standards of behavior which an
employer has the right to expect from his employees.” Nolan v. Unemployment
Compensation Board of Review, 425 A.2d 1203, 1205 (Pa. Cmwlth. 1981). As a




       4
                Hearsay is defined as a “statement, other than one made by the declarant while
testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted.”
Pa.R.E. 801(c). A “statement” is defined in the Pa.R.E. as “(1) an oral or written assertion or (2)
nonverbal conduct of a person if it is intended by the person as an assertion.” Pa.R.E. 801(a).

               An unobjected to hearsay statement will be given its probative effect and may
support a finding of fact if corroborated by any competent evidence in the record. Walker v.
Unemployment Compensation Board of Review, 367 A.2d 366 (Pa. Cmwlth. 1976).



                                                5
result, Claimant’s conduct would constitute willful misconduct even if Employer
did not have a specific policy.5


               Accordingly, this Court affirms.



                                              ____________________________
                                              BERNARD L. McGINLEY, Judge




       5
               Claimant also asserts that she did not falsify the records for close to a year but for
approximately three months. Even if Claimant’s assertion is correct, it would not change the
determination that she committed willful misconduct.



                                                 6
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Alicia Hunter,                      :
                  Petitioner        :
                                    :
             v.                     :
                                    :
Unemployment Compensation           :
Board of Review,                    :   No. 177 C.D. 2015
                 Respondent         :

                               ORDER

             AND NOW, this 16th day of October, 2015, the order of the
Unemployment Compensation Board of Review in the above-captioned matter is
affirmed.




                                    ____________________________
                                    BERNARD L. McGINLEY, Judge